               Case 1:20-cv-10843-RA Document 21 Filed 01/25/21 Page 1 of 1


                                                                   USDC-SDNY
UNITED STATES DISTRICT COURT                                       DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                      ELECTRONICALLY FILED
                                                                   DOC#:
 HOPE FARNUM,                                                      DATE FILED: 1-25-21

                              Plaintiff,
                                                                     20-CV-10843 (RA)
                         v.
                                                                           ORDER
 CROWN EQUIPMENT CORPORATION, et
 al.,

                              Defendants.



RONNIE ABRAMS, United States District Judge:

         In light of Plaintiff’s pending motion to remand, Dkt. 13–15, the initial pre-trial conference in

this case, currently scheduled for February 5, 2021, is hereby adjourned sine die.

SO ORDERED.

Dated:      January 25, 2021
            New York, New York

                                                   RONNIE ABRAMS
                                                   United States District Judge
